Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Restriction/Election
Applicant’s election of group I, claims 1-10 and 17-20 in the reply filed on 02/09/21 is acknowledged. Applicant’s election of Species 1): Tergitol 15-S-9 and Tergitol 15-S-12, Species 2): Solubilizer LRI, Species 3): Tagat CH60, Species 4): Fragrance F3 is also acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/09/21.

Claim Rejections - 35 USC § 102

	The following is a quotation of the appropriate paragraphs of 35 

U.S.C. 102 that form the basis for the rejections under this section made in this 

Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-8, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Comini (WO 2009/125441A1).
. 

Claims 1, 4-8, 10, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vlad et al. (US PG pub. 2009/0202446A1).
Vlad et al. discloses an aqueous microemulsion comprising perfume, ethanol and a) nonoxynol-9, (reads on non-ionic primary surfactant system comprising at least one ethoxylated alcohol having between 5 and 19 PEG units), PEG-40 hydrogenated castor oil (reads on the first and second non-ionic co-surfactant system comprising a PEG-modofied hydrogenated castor oil) and  PPG-26 buteth-26 (reads on  polypropoxylated-polyethoxylated alcohol). The microemulsion composition is intended for being dispensed via a pressurized air freshener for perfuming or freshening the surroundings thereof (see claim 16 and table1).

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Comini (WO 2009/125441A1) OR claims 2-3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vlad et al. (US PG pub. 2009/0202446A1).
Comini teaches a solubilizer for essential oils and fragrances in water-based compositions, see abstract. Comini teaches aqueous formulations comprising 40-50% PEG-40 hydrogenated castor oil (reads on the first and second non-ionic co-surfactant system comprising a PEG-modofied hydrogenated castor oil), 30-40% PPG-26 Buteth-26 (reads on polypropoxylated-polyethoxylated alcohol), 10-15% Trideceth-9 (reads on non-ionic primary surfactant system comprising at least one ethoxylated alcohol having between 5 and 19 PEG units) and 5-10% water (aqueous phase), see example 1.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have chosen the surfactants as taught by Comini et al. for making a clear micro-emulsion comprising fragrance to be dispensed and since the art teaches the generic amounts of hydrophobic active ingredient, fragrance and surfactants as discussed above, it would be within skill of an artisan to manipulate the amount of the surfactant and fragrance to obtain optimum solubilization of the active ingredient fragrance by performing experimental manipulations.

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have chosen the surfactants as taught by Vlad et al. for making a clear micro-emulsion comprising fragrance to be dispensed and since the art teaches the generic amounts of hydrophobic active ingredient, fragrance and surfactants as discussed above, it would be within skill of an artisan to manipulate the amount of the surfactant and fragrance to obtain optimum solubilization of the active ingredient fragrance by performing experimental manipulations. While Vlad teaches use of anionic or non-ionic surfactants as discussed above, it would have been obvious to one of ordinary skill to have utilized either of the surfactants anionic or non-ionic surfactants as discussed above for making microemulsions adapted for fresheners use.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Comini (WO 2009/125441A1) Or Vlad et al. (US PG pub. 2009/0202446A1) as discussed above and further in view of Clark et al. (US PG pub. 2009/0311195A1).

Clark teaches fragrance compounds along with surfactants that can be dispensed with compressed gas, wherein the low amount of active ingredient and surfactant allows effective loading and a reduced stickiness or tackiness on surfaces contacted during use, see abstract. Clark teaches that the at least one surfactant may be any suitable surfactant or blend of surfactants based on compatibility with the active ingredient and include nonionic, cationic, anionic and/or amphoteric. Specific surfactants suitable for use alone or in a blend include polyethoxylated hydrogenated castor oil, (e.g., TAGAT-CH60 (60 ethylene oxide (EO) groups); TAGAT-CH40 (40 EO)); hydrogenated and ethoxylated castor oil blend (e.g., EUMULGIN HPS (40 EO)); secondary alcohol ethoxylate (e.g., TERGITOL 15-S-12 and TERGITOL 15-S-7); polyglyceryl-10 laurate (e.g., DERMOFEEL G10L); ethoxylated linear alcohol (e.g., LUTENSOL A08 (8 EO)) and mixtures thereof, see [0047]. The reference thus teaches that fragrance can be mixed with surfactants of different PEG units.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized polyethoxylated hydrogenated castor oil, (e.g., TAGAT-CH60 (60 ethylene oxide (EO) groups); TAGAT-CH40 (40 EO)); hydrogenated and secondary alcohol ethoxylate (e.g., TERGITOL 15-S-12 and TERGITOL 15-S-7) as taught by Clark et al. with the polyethoxylated hydrogenated castor oil, TAGAT-CH40 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612